DETAILED ACTION
This action is in response to the filing on 11-8-2021. Claims 1, 3-10, 12-19 and 21-22 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dorothy Deng on 11-29-2021.

Please amend claims 1, 3, 10 and 19 as follows: 

1. (Currently Amended) A virtual reality (VR) interface generation method, comprising:
obtaining head position information indicating a head position of an observer;
generating a first user interface based on the obtained head 
generating a second user interface based on the generated first user interface; and
displaying the generated second user interface,
wherein the generating a first user interface based on the obtained head position information comprises:
changing a position of each pixel on a third user interface based on the head position information and coordinate information of a center point on the third user interface to generate updated pixels for all the pixels on the third user interface, so that distances from the updated pixels to the portion of the observer’s head are equal; and
generating the first user interface using the updated pixels, 
wherein the second user interface is a pure planar interface.

3. (cancelled)

10. (Currently Amended) A virtual reality (VR) device, wherein the device comprises at least a memory, a sensor system, a display, a central processing unit (CPU), a bus, a communications interface, and a graphics processing unit (GPU), wherein the memory, the sensor system, the display, the central processing unit (CPU), the communications interface, and the graphics processing unit (GPU) are connected by the bus;
the sensor system is configured to: obtain a head position of an observer, and send, to the CPU, head position information indicating the head position of the observer;
the memory stores instructions, that when executed by the CPU, cause the CPU to generate a first user interface based on the head position information, wherein the first user interface forms at least a part of a spherical surface whose center is a portion of the observer’s head and distances from all pixels on the first user interface to the portion of the observer’s head are equal;
the graphics processing unit (GPU) is configured to generate a second user interface based on the first user interface; and
the display is configured to display the generated second user interface, wherein the CPU is further configured to:
change a position of each pixel on a third user interface based on the head position information and coordinate information of a center point on the third user interface to generate updated pixels for all the pixels on the third user interface, so that distances from the updated pixels to the portion of the observer’s head are equal; and generate the first user interface based on the updated pixels,
wherein the second user interface is a pure planar interface.

19. (Currently Amended) A non-transitory storage medium, comprising instructions, that when performed by one or more processors, cause the one or more processors to perform virtual reality (VR) interface generation operations comprising:
obtaining head position information indicating a head position of an observer;
generating a first user interface based on the head position information, wherein the first user interface forms at least a part of a spherical surface whose center is a portion of the observer’s head and distances from all pixels on the first user interface to the portion of the observer’s head are equal;
generating a second user interface based on the generated first user interface; and
displaying the generated second user interface, wherein the generation of the first user interface comprises:
changing a position of each pixel on a third user interface based on the head position information and coordinate information of a center point on the third user interface to generate updated pixels for all the pixels on the third user interface, wherein distances from the updated pixels to the portion of the observer’s head are equal; and
generating the first user interface using the updated pixels, 
wherein the second user interface is a pure planar interface.


Statement of Reasons for Allowance

Claims 1, 4-10, 12-19 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Heuvel et al. ("Heuvel" 20160063762 A1) in view of Eo et al. ("Eo" 20170206689 Al) Han (20170300113 A1) and Powderly et al. (“Powderly” 20170109936 A1) disclose a virtual reality system. 
However Heuvel, Eo, Han and Powderly singularly or in combination, still fail to anticipate or render as obvious generating a second user interface based on the generated first user interface; and displaying the generated second user interface, wherein the generating a first user interface based on the obtained head position information comprises:
changing a position of each pixel on a third user interface based on the head position information and coordinate information of a center point on the third user interface to generate updated pixels for all the pixels on the third user interface, so that distances from the updated pixels to the portion of the observer’s head are equal; and
generating the first user interface using the updated pixels, 
wherein the second user interface is a pure planar interface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 




Inquires

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        11-30-2021